              Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  BROWSE3D LLC,

                Plaintiff                                 Case No. 6:19-cv-00186

                v.                                        JURY TRIAL DEMANDED

  DICK’S SPORTING GOODS, INC.,

                Defendant



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Brwose3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Dick’s Sporting Goods, Inc. (“DSG” or “Defendant”), and alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                            PARTIES

       2.      Browse3D is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business 108 Wild Basin Rd South, Suite 250, Austin,

Texas 78746.

       3.      Upon information and belief, Defendant, DSG, is a corporation organized and

existing under the laws of the State of Delaware with a principal place of business in this judicial

district at 6001 W Waco Dr, Unit 316, Waco, Texas 76710.
              Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 2 of 12



                                      JURISDICTION AND VENUE

        4.      This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

        5.      Upon information and belief, Defendant is subject to personal jurisdiction of this

Court based upon it having regularly conducted business, including the acts complained of herein,

within the State of Texas and this judicial district and/or deriving substantial revenue from goods

and services provided to individuals in Texas and in this District.

        6.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places of

business in this judicial district.

                                            COUNT I
                           (Infringement of U.S. Patent No. 10,031,897)

        7.      Browse3D incorporates paragraphs 1 through 6 as though fully set forth herein.

        8.      Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the “’897

Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued on July 24,

2018. A copy of the ’897 Patent is attached as Exhibit A.

        9.      The ’897 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        10.     Defendant        hosts     and   provides      an     interactive      website    at

https://www.dickssportinggoods.com/ for advertising and promoting the sale of items to users of

the website. In use, Defendant tracts user behavior when interacting with the website, including

selection of individual hyperlinks. Defendant uses the user behavior information to customize the

rendering of webpages to present information to the user. The Defendant’s system for hosting and

operating the website is the Accused Instrumentality that infringes the ’897 Patent.


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 2
             Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 3 of 12



       11.     At least by hosting, promoting, and publishing the website, Defendant encourages

its customers, potential customers, and users of the website to use the website and practice the

claimed methods, which Defendant controls the use of and derives a direct benefit and profit from.

       12.     Upon information and belief, Defendant has infringed and continues to infringe one

or more claims, including Claim 10, of the ’897 Patent by making and using Defendant’s

interactive website in the United States without authority. Defendant has infringed and continues

to infringe the ’897 Patent either directly or through the acts of inducement in violation of 35

U.S.C. § 271. Defendant has been on notice of the ’897 Patent at least as early as the date it received

service of this complaint.

       13.     Claim 10 recites:

               10.     A method for web browsing comprising:

                       over a plurality of browsing sessions, monitoring browsing activity of a user

                               at a particular web page that comprises a plurality of hyperlinks for

                               hyperlinking from the particular web page;

                       determining a pattern of hyperlink usage of the user based on the monitored

                               browsing activity;

                       determining a prioritized list of hyperlinks based on the determined pattern

                               of hyperlink usage, wherein the prioritized list of hyperlinks

                               comprises a subset of said plurality of hyperlinks, and wherein each

                               hyperlink on the prioritized list links to a respective web page;

                       in an other browsing session, presenting a window that comprises a first

                               area and a second area;

                       in the other browsing session, presenting the particular web page in the first



COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 3
            Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 4 of 12



                             area of the window;

                      in the other browsing session, automatically requesting web page data for

                             the respective web pages; and

                      in the other browsing session, presenting in the second area each hyperlink

                             in the prioritized list of hyperlinks, wherein the presented hyperlinks

                             are positioned according to prioritization of the prioritized list, and

                             wherein the presented hyperlinks are presented as reduced size

                             images rendered using said requested web page data.

              Defendant, with use of the Accused Instrumentality, practices the claimed method

for web browsing by hosting and providing the https://www.dickssportinggoods.com/ website:




              Over a plurality of browsing sessions, Defendant, with use of the Accused

Instrumentality, monitors browsing activity of a user at a particular web page that comprises a

plurality of hyperlinks for hyperlinking from the web page.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 4
          Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 5 of 12




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 5
            Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 6 of 12




               Defendant, with use of the Accused Instrumentality, determines a pattern of

hyperlink usage of the user based on the monitored browsing activity (e.g. “Recommended For

You” is a list of items related to by not necessarily matching the items viewed.




               Defendant, with use of the Accused Instrumentality, determines a prioritized list of

hyperlinks based on the determined pattered of hyperlink usage (e.g. “Recently Viewed”).




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 6
             Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 7 of 12



               The prioritized list of hyperlinks comprises a subset of the plurality of hyperlinks

(e.g. constitutes five items, items beyond five are dropped from the list in the order in which they

are viewed). The hyperlink on the prioritized list links to a respective webpage (e.g. the image

contains an embedded link to the respective webpage).




               When a user closes the original browsing session and opens a new one, Defendant,

with use of the Accused Instrumentality, produces an other browsing session presenting a window

that comprises a first area and a second area.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 7
             Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 8 of 12



                The web page data for the respective web pages is automatically populated in the

other browsing session.

                In the other browsing session, Defendant, with use of the Accused Instrumentality,

presents in a second area each hyperlink in a prioritized list of hyperlinks (e.g. Recently Viewed).

The presented hyperlinks are positioned according to prioritization of the prioritized list (e.g. most

recent to earliest in a stack of five items).




                The presented hyperlinks are presented as reduced size images rendered using said

requested we page data.




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 8
             Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 9 of 12




                In the other browsing session, Defendant, with use of the Accused Instrumentality,

presents in a second area each hyperlink in a prioritized list of hyperlinks (e.g. Recently Viewed).

The presented hyperlinks are positioned according to prioritization of the prioritized list (e.g. most

recent to earliest in a stack of five items).




                The presented hyperlinks are presented as reduced size images rendered using said

requested we page data.




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 9
         Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 10 of 12




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 10
             Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 11 of 12



               Over a plurality of browsing sessions, Defendant, with use of the Accused

Instrumentality, monitors browsing activity of a user at a particular web page that comprises a

plurality of hyperlinks for hyperlinking from the web page.

               Defendant, with use of the Accused Instrumentality, determines a pattern of

hyperlink usage of the user based on the monitored browsing activity (e.g. “Recommended For

You” is a list of items related to by not necessarily matching the items viewed.

               Defendant, with use of the Accused Instrumentality, determines a prioritized list of

hyperlinks based on the determined pattered of hyperlink usage (e.g. “Recently Viewed”).

               Browse3D has been damaged by Defendant’s infringing activities.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.      declaring that the Defendant has infringed the ’897 Patent;

       2.      awarding Plaintiff its damages suffered as a result of Defendant’s infringement of

               the ’897 Patent;

       3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.      granting Plaintiff such further relief as the Court finds appropriate.

                                        JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 11
          Case 6:19-cv-00186 Document 1 Filed 03/05/19 Page 12 of 12



      Dated: March 5, 2019               Respectfully submitted,



                                         /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         106 E. Sixth Street, Suite 900
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF
                                         BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 12
